                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                                NO. 7:17-CR-00035-6D

UNITED STATES OF AMERICA

             v.

KEVIN DWAYNE REVELS


                         PRELIMINARY ORDER OF FORFEITURE

      WHEREAS,     pursuant      to the entry of            the Memorandum of            Plea

Agreement and Consent to Forfeiture entered into by the defendant,

KEVIN DWAYNE REVELS, on December 12, 2017 and December 26, 2017,

respectively,      and the defendant's guilty plea to an offenses in

violation of 21 U.S.C.           §    846 and 18 U.S.C.          §    924 (c) (1) (A),    the

property listed in Exhibit A is hereby forfeitable pursuant to 21

U. s . c . § 8 53 and 18 U. S . C .   §   9 2 4 (d) ( 1) ; and

      WHEREAS, by virtue of said Memorandum of Plea Agreement and

Consent to Forfeiture and the defendant's agreement therein,                              the

United States       is    now   entitled       to possession of           said property

pursuant to Fed. R. Crim. P. 32.2(b) (3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the Memorandum of                       Plea Agreement and

Consent to Forfeiture as to the defendant,                       KEVIN DWAYNE REVELS,

the United States is hereby authorized to seize the above-stated

property,     and it is hereby forfeited to the United States for
                                              1
disposition in accordance with the law,                      including destruction,

subject to the provisions of 21                   u.s.c.    § 853(n),     as allowed by

Fed. R. Crim. P. 32.2(b) (3).             In accordance with Fed. R. Crim. P.

32.2(b) (4) (A), this Order is now final as to the defendant.

      2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Preliminary Order of Forfeiture in the applicable

section    of    the      Judgment,     as    required       by   Fed.     R.   Crim.    P.

32.2 (b) (4) (B).

      3.    That pursuant to 21 U.S.C. § 853(n), the United States

shall publish notice of this Order and of its intent to dispose of

the   property      in    such   manner      as    the     Attorney   General     or    the

Secretary of Treasury directs, by publishing and sending notice in

the   same manner as         in civil        forfeiture      cases,      as provided in

Supplemental Rule G ( 4) .             Any person other than the defendant,

having or claiming any legal interest in the subject property must

file a petition with the Court within 30 days of the publication

of notice or of receipt of actual notice, whichever is earlier.

      The petition must be signed by the petitioner under penalty

of perjury and           shall   set    forth     the    nature   and extent      of    the

petitioner's right, title, or interest in the subject property, and

must include any additional facts supporting the petitioner's claim

and the relief sought.


                                             2
     4.   That upon adjudication of all third party interests this

Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C.

§ 853, as required by Fed. R. Crim. P. 32.2(c) (2).

     so ORDERED.   This jJ_ day of NcvtLY.b.o   A   1   2018.




                                 3
